Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159997-8
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  In re DILLON, Minors.                                    SC: 159997-8                                Megan K. Cavanagh,
                                                           COA: 346302, 346325                                          Justices
                                                           Baraga CC Family Div: 14-001310-NA
                                                                                 17-001362-NA

  ____________________________________/

         On order of the Court, the application for leave to appeal the June 25, 2019 judgment
  of the Court of Appeals is DISMISSED, because late applications will not be accepted
  absent circumstances not present in this case. MCR 7.305(C)(5).

         VIVIANO, J., would accept the application as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2019
         b1023
                                                                               Clerk